Title: To George Washington from Juan de Miralles, 15 March 1780
From: Miralles, Juan de
To: Washington, George


          
            My Dear General
            Philadelphia March 15th 1780
          
          Having come back from the Havannah in to this River, a Vessell which I dispatch’d for that Port to carry my Letters to the Governor and my family (which Sail’d from that Port the 29th December, and the bad weathers have retarded it’s arrival) they have Sent me Some fruits which notwithstanding its fertility, this Country does not produce, and only for this cause may merit their Acceptance, which motive induces me to Send to Colo. Mitchell, a Small Box with 18 Bottles of Lemon Use, another with Raisins and another with 26 Cakes Chocolate with Sugar and a Jarr Almonds, all Mark’d G.W. to be Sent to your Excy by the first cubered Continental Waggon, to whom I pray to do me the honor of it’s admision, the Lemon Use for your Excy and the rest likewise accompanied with my most reverent respects to Mrs Washington praying to have the goodness of it’s admision as a Small demonstracion of mi acknowledgement to the distinctions I owe to her Politness.
          I also tribute the Same to those which your Excy prodige, to whose arbitre, I offer myself with the best of Wills and I pray our Lord to preserve your Excy’s most important Person, the many years I wish for. Dear Genl Your Excys most Obedt and most Hble Servt.
        